Title: From John Adams to Hezekiah Niles, 27 June 1817
From: Adams, John
To: Niles, Hezekiah


				
					Sir
					Quincy June 1817.
				
				I have received my pamphlet & your Register, with your letter of the 20th. Inclosed are four papers. No 1. A letter from President Washington Aug 27. 1790. No 2 another letter on the same subject on the same day Aug 27. 1790. No. 3 First rough draught of an answer, in my hand writing. 4 a copy of my answer to the President, which was sent to him dated Aug 29th. 1790. & which, if it was not consumed in the vandalism combustion of Washington is probably, now in being among the archives of the President. I have motives of private honour & public duty for which wishing to preserve these papers in point. Y’r Repository is the best: & if you will insert them you may. But whether you print them or not I pray you to return them to me, as I find it is necessary for me to preserve vouchers. It is hard at my age & unassisted as I am, to be call’d upon for papers accumulated for 40 years when a man must examine a hundred trifles to find one sentence worth preserving. You have very civilly invited me to send you papers for publication. This has embarrassed me . . . The task would require a young man—more time than I have to live . . . conclude not from this that my papers are of any great value. In my opinion if they were all preserved they would do no good. For example I have papers, voluminous papers in Spanish French & English, relative to a particular event, I mean, Miranda’s, delicious expedition to the Carraccas papers in which the honour & interest of England Spain France & especially of the UStates is concerned. And if it is not impudence to name myself, after such interest, I must say in which my own public & private character are deeply embarrassed interested. I know you cannot publish them; but if you wish to see them I will send them to you on condition that you promise to return to me all the originals, as you have done very honorably hitherto. For I must as well as I can preserve Vouchers.
				
					John Adams
				
				
			